UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4194



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROSS ALEXANDER NORTHWAY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00018-F)


Submitted:   September 12, 2007       Decided:   September 20, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ross Alexander Northway appeals the district court’s

judgment revoking his supervised release and imposing a twenty-four

month prison term.      On appeal, Northway contends his revocation

sentence was plainly unreasonable because it exceeded his policy

statement range of three to nine months.         We affirm.

            We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not plainly unreasonable.          United States v. Crudup, 461 F.3d

433, 439 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).           In

making this determination, we first consider whether the sentence

is unreasonable.      Id. at 438.      This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise of discretion than reasonableness review for guidelines

sentences.    United States v. Moulden, 478 F.3d 652, 656 (4th Cir.

2007) (citations omitted).

            While the district court must consider the Chapter Seven

policy   statements    as   “helpful    assistance,”   and   the   statutory

requirements and factors applicable to revocation sentences under

18 U.S.C. §§ 3553(a), 3583 (2000), the court has broad discretion

to revoke the previous sentence and impose a term of imprisonment

up to the statutory maximum. Crudup, 461 F.3d at 438-39 (citations

omitted).     The court must provide a statement of reasons for the

sentence imposed, as with the typical sentencing procedure, but


                                    - 2 -
this statement need not be as specific as has been required for

departing from a traditional guideline range. Moulden, 478 F.3d at

657 (citations omitted).     Only if this modified reasonableness

analysis leads us to conclude that the sentence was unreasonable,

do we ask whether it is “plainly” so.    Id.

            After Northway admitted violating the conditions of his

probation sentence by using cocaine and failing to participate as

directed in a urinalysis program, the district court revoked his

probation sentence and resentenced him to twenty-four months in

prison, with a recommendation that he participate in the intensive

drug treatment program, followed by twelve months of supervised

release.    On April 5, 2006, Northway was released from custody and

began his supervised release term.      On July 10, 2006, he tested

positive for cocaine use.     The probation officer petitioned the

district court for modification of Northway’s supervised release,

and Northway agreed to the modifications.      On August 2, 2006, the

district court continued Northway’s supervised release.

            However, between September 8, 2006 and November 8, 2006,

Northway missed five scheduled urine tests.     When confronted about

the violations and asked to submit to a drug test, Northway tested

positive for cocaine and admitted to its use. The probation office

began immediate efforts to get him into a residential treatment

program, but he again tested positive for cocaine use on November

20, 2006.    On November 30, 2006, the probation officer moved to


                                - 3 -
revoke Northway’s release.    As before, Northway was charged with

violating the conditions that he not use a controlled substance and

that he participate as directed in a urinalysis program.   Northway

admitted the violations and requested a sentence within his policy

statement range of three to nine months.      See U.S. Sentencing

Guidelines Manual § 7B1.4(a) (2003).   The district court sentenced

Northway to his statutory maximum sentence of twenty-four months.

See 18 U.S.C. § 3583(e)(3) (2000).

            On appeal, Northway concedes that his conduct merited

punishment but contends the substantial increase in his sentence

above the policy statement range was plainly unreasonable.       We

disagree.   The district court considered the range under Chapter 7

but sentenced Northway at the statutory maximum based on his

continued pattern of violations.   Northway argues his sentence was

not justified by the district court’s stated reason.    However, it

was reasonable for the district court to take into account not only

the severity of Northway’s most severe violation, but also the

number of violations.   See Moulden, 478 F.3d at 658.

            We therefore affirm the district court’s judgment.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                           AFFIRMED



                               - 4 -